Citation Nr: 1602333	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO. 09-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a foot fungus, to include tinea pedis.

2. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 2001 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the issues on appeal for additional development in March 2013 and August 2015. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran originally also perfected appeals of the claims of service connection for a bilateral knee disability, hemorrhoids, PTSD, a low back disability, and a right ankle disability. During the course of the appeal, service connection for each condition has been granted. As these grants constitute a full award of the benefits sought, those claims are no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). In this case, an opinion concerning the tinea pedis was obtained in November 2015. The examiner indicated that, as the lay statements did not provide a sufficient amount of detail concerning in-service manifestations, it could not be determined whether tinea pedis manifested in service based on the statements alone. As such, the examiner found it was less likely than not that tinea pedis was related to service. However, the fact remains that there is competent evidence of a foot skin disability in service, as it is a lay observable condition that both her and her fellow service member can report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the examiner stated that it is less likely than not that there is a nexus between service and the current foot fungus, no rationale for that conclusion was provided outside of stating that there was no competent in-service evidence of tinea pedis specifically. As such, the Board must remand the claim for a new opinion addressing whether the current foot fungus, to include tinea pedis, is causally related to the reported in-service foot fungus.

Concerning the claimed headaches, the Board notes that the Veteran has qualifying service in Southwest Asia, and therefore the claimed disability is potentially eligible for service connection based on the presumption in favor of certain disabilities occurring in Persian Gulf Veterans. 38 C.F.R. § 3.317. Further, headaches are a noted sign or symptom of an undiagnosed or chronic multisymptom illness. However, no opinion has been provided as to the whether the complained of headaches are signs or symptoms of a chronic undiagnosed illness. As such, the claim must be remanded for a new opinion to address this theory of entitlement.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's foot fungus, to include tinea pedis. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's foot fungus disability, to include tinea pedis, is related to her active duty service?

A detailed rationale for the opinion must be provided. The examiner must consider the Veteran's statements, and the May 2009 statement from a fellow service member, indicating that the Veteran had a foot fungus in-service, and provide an opinion as to whether the current condition is causally related to the in-service condition.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed in Directive 1 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's headaches. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Are the Veteran's claimed headaches a sign or symptom of an undiagnosed illness or medically unexplained chronic multisymptom illness?

A medically unexplained chronic multisymptom illness for the purposes of this question is manifested by symptoms and signs such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 38 C.F.R. § 3.317(a)(2)(ii).

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's headaches are related to her active duty service?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to VA treatment records from November 2007 and June 2008 describing various onset dates for the headaches.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




